DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive.
On page 8 of the Applicant’s Response, Applicant stated the claims were rejected under 35 U.S.C. 103(a) under Heiniger (US 2007/0021913) and/or Eglington (US 2006/0178825).
The Examiner respectfully disagrees with the Applicant because these prior art were not used in the rejection, though they were cited as relevant prior art. Eglington et al. (US 2006/0175541) and Gray et al. (6,907,336) were used.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eglington et al. (US 2006/0175541 A1) and Gray et al. (6,907,336).
For claims 1, 8 and 15, Eglington discloses a system for planning a path for an agricultural vehicle, the system comprising: an accessor configured for accessing a recorded path plan, the recorded path plan comprising navigation data recorded during a previous path passage of the agricultural vehicle through a work area using a position determining system (Abstract, paragraph 0012, 0013, 0055, 0063, 0064, 0066, 0072); 
a steering controller communicatively coupled to a steering mechanism configured to automatically steer the agricultural vehicle (Fig. 6, 7, abstract, where the agricultural vehicle maybe automatically steered based on the planned path); and a guidance system configured for generating a connection path plan connecting a first point on a first planned path accessed from the recorded path plan and a second point on a second planned path accessed from the recorded path plan using the navigation data (Paragraph 0014, 0046, 0058, 0059, where the guidance system generate the planned path), 
wherein the steering controller is configured to generate a steering command based on the connection path plan and to output the steering command to the steering mechanism to cause the agricultural vehicle to travel according to the connection path plan (Fig. 6, 7, 9, 11, paragraph 0013, 0064).
Eglington discloses the paths of the vehicle are highly customizable and selectable by the user allowing the user to select repeating recorded paths and/or creating new paths at any points in the work area (Paragraph 0012), but does not specifically disclose wherein at least one of: the first planned path includes a first start point and a first end point, wherein the first point on the first planned path is different from the first start point and the first end point of the first planned path, and the second planned path includes a second start point and a second end point, wherein the second point on the second planned path is different from the second start point and the second end point of the second planned path. However, it would have been obvious for one of ordinary skill in the art in the highly customizable and configurable guidance control system, taught by Eglington, the user can select any of the recorded points as desired start and/or end points because the system is not limited to only permitting the vehicle to repeat the entire travel paths recorded previously. Even so, Gray in the same field of the art discloses at least one of: the first planned path includes a first start point and a first end point, wherein the first point on the first planned path is different from the first start point and the first end point of the first planned path, and the second planned path includes a second start point and a second end point, wherein the second point on the second planned path is different from the second start point and the second end point of the second planned path (Fig. 5, 6, col. 2, line 66 – col. 3, line 11, col. 4, line 66 – col. 5, line 12, col. 6, lines 5-16, where the user can define various rules, parameters and patterns within the mapped area including which areas within the mapped area the vehicle is planned to traverse, col. 8, lines 1-9, where nodes are choice points for the user to generate desired path plans by user input, col. 11, lines 1-10). It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Eglington and Gray to allow the system to generate at least one of: the first planned path includes a first start point and a first end point, wherein the first point on the first planned path is different from the first start point and the first end point of the first planned path, and the second planned path includes a second start point and a second end point, wherein the second point on the second planned path is different from the second start point and the second end point of the second planned path, to increase the customizability, configurability and adjustability of the guidance control system that may adjust the efficiency of the work performed by the work vehicle (Col. 11, lines 1-10, of Gray).

For claims 2, 3, 9, 10, 16, and 17, Eglington discloses assigning a sequence to the first planned path and the second planned path (at least in paragraph 0071, where adjacent paths maybe skipped and overlapped), but does not specifically disclose the guidance system is further configured for selecting a path shape for connecting the first planned path and the second planned path in the connection path plan; and wherein the guidance system selects the path shape from the group consisting of a semi-circle and a keyhole. Gray in the same field of the art discloses the guidance system is further configured for selecting a path shape for connecting the first planned path and the second planned path in the connection path plan; and wherein the guidance system selects the path shape from the group consisting of a semi-circle and a keyhole (Fig. 10, col. 5, lines 27-40 and col. 7, lines 42-54). It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Eglington and Gray to select a path shape for connecting the first planned path and the second planned path in the connection path plan and provide selectable options including semi-circle or keyhole shape for the user to determine how the planned paths are to be traveled.

For claims 4, 11 and 18, Eglington discloses the position determining system is configured to determine a first geographic position of the first point and a second geographic position of the second point (Fig. 1, paragraph 0072).

For claims 5, 12 and 19, Eglington discloses the position determining system is selected from the group consisting of a Global Navigation Satellite System (GNSS) and a terrestrial-based position determining system (Fig. 1, abstract, paragraph 0041, 0042).

For claims 6 and 14, Eglington discloses a display device coupled with the guidance system configured to display a deviation of the agricultural vehicle from the connection path plan (Paragraph 0053, 0066, 0121, where a real-time updated information on vehicle deviations can be realized and presented).

For claims 7, 13 and 20, Eglington discloses the navigation data comprises roll, pitch, and yaw data (Paragraph 0042).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(6,236,924) Motz et al. discloses an agricultural machine operations system that allow user to identify start and end points on a path included in planned path in a work area.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661